Citation Nr: 1300441	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-47 282	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected cervical and lumbar spine disabilities.

2.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an increased rating for a lumbar spine disability, rated as 30 percent disabling prior to January 20, 2009, and as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to August 2000.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral knee disability and continued the 20 and 30 percent evaluations assigned for disabilities involving the cervical and lumbar spine, respectively.  

The RO in Louisville, Kentucky, increased the rating assigned for the lumbar spine disability to 40 percent effective January 20, 2009.  See March 2009 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO in Oakland, California, currently is the agency of original jurisdiction.  


REMAND

Additional development is needed in regards to the three issues on appeal.  

The Veteran underwent a VA joints examination in February 2009, at which time he was diagnosed with bilateral knee arthralgia.  The VA examiner provided an opinion regarding whether he was entitled to service connection on a secondary basis, but did not address direct service connection.  This must be rectified on remand.  In addition, the Veteran reported having degenerative joint disease (DJD) of both knees, according to an October 2009 progress note from the VA Palo Alto Healthcare System, but this assertion is not corroborated in the available records.  Given the foregoing, the Board finds that another VA examination should be scheduled in conjunction with this claim. 

The Veteran's lumbar and cervical spine disabilities were last evaluated in January 2009, almost four years ago.  A more contemporaneous VA examination is needed to assess the current severity of the Veteran's lumbar and cervical spine disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

As the claims are being remanded for the foregoing reasons, efforts should be made to obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky, dated prior to January 2008 and to obtain recent VA treatment records from the VA Palo Alto Healthcare System.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any outstanding, pertinent treatment records from the Louisville, Kentucky VAMC dated prior to January 2008.  

2.  Obtain any pertinent treatment records from the VA Palo Alto Healthcare System, dated since June 2010.  

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of any knee disorders present during the pendency of the claims.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all disorders of the knees that have been present during the pendency of the claims.  

With respect to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service, is otherwise related to the Veteran's active service, or was caused or permanently worsened by the service-connected lumbar and/or cervical spine disabilities.  If
aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide the rationale for each opinion expressed.  If any requested opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

4.  Afford the Veteran a VA spine examination to assess the current severity of his lumbar and cervical spine disabilities.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and be reviewed by the examiner in conjunction with the examination.  

Any indicated studies are to be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of each disability on the Veteran's ability to work.

The rationale for all opinions expressed should also be provided.

5.  Undertake any other indicated development.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide them with the requisite to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

